UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:9/30/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofSeptember 30, 2012(Unaudited) DWS RREEF Global Infrastructure Fund Shares Value ($) Common Stocks 98.5% Australia 5.3% APA Group (a) Sydney Airport Transurban Group (Cost $38,402,113) Brazil 0.8% Cia de Saneamento Basico do Estado de Sao Paulo (ADR)(Cost $5,556,456) Canada 16.1% Enbridge, Inc. (b) Enbridge, Inc. (b) TransCanada Corp. (a) (b) TransCanada Corp. (b) Westshore Terminals Investment Corp. (a) (Cost $109,419,180) France 1.8% Aeroports de Paris Groupe Eurotunnel SA (Registered) (Cost $13,546,828) Germany 0.5% Fraport AG(Cost $3,988,929) Hong Kong 6.0% Beijing Enterprises Holdings Ltd. China Gas Holdings Ltd. ENN Energy Holdings Ltd. Zhejiang Expressway Co., Ltd. "H" (Cost $39,378,296) Italy 6.5% Atlantia SpA Snam SpA Terna - Rete Elettrica Nationale SpA (Cost $43,772,290) Japan 2.9% Tokyo Gas Co., Ltd. (a) (Cost $19,590,433) Spain 1.4% Abertis Infraestructuras SA(Cost $10,105,157) United Kingdom 12.1% National Grid PLC Severn Trent PLC United Utilities Group PLC (Cost $83,110,466) United States 45.1% American Tower Corp. (REIT) Aqua America, Inc. (a) Atmos Energy Corp. (a) Cheniere Energy, Inc.* (a) Crown Castle International Corp.* EQT Midstream Partners LP* Kinder Morgan Management LLC NiSource, Inc. Northeast Utilities 16 ONEOK, Inc. Sempra Energy Spectra Energy Corp. Summit Midstream Partners LP (Units)* Targa Resources Corp. Union Pacific Corp. WGL Holdings, Inc. Williams Companies, Inc. (Cost $311,862,447) Total Common Stocks (Cost $678,732,595) Securities Lending Collateral 9.7% Daily Assets Fund Institutional, 0.23% (c) (d) (Cost $73,621,581) Cash Equivalents 1.5% Central Cash Management Fund, 0.15% (c) (Cost $11,614,679) % of Net Assets Value ($) Total Investment Portfolio (Cost $763,968,855) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $767,412,980.At September 30, 2012, net unrealized appreciation for all securities based on tax cost was $64,996,214.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $70,004,755 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,008,541. (a) All or a portion of these securities were on loan.The value of all securities loaned at September 30, 2012 amounted to $66,051,107, which is 8.7% of net assets. (b) Securities with the same description are the same corporate entity but trade on different stock exchanges. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust At September 30, 2012 the DWS RREEF Global Infrastructure Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks Utilities 46.5 % Energy 27.1 % Industrials 15.9 % Financials 7.0 % Telecommunication Services 3.5 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Australia $
